Citation Nr: 1714175	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative laminectomy, lumbar spine L4 with degenerative disc disease currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for service-connected left lower extremity radiculopathy currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to March 1969 and in the United States Army from November 1990 to May 1991.  The Veteran also had over 31 years of service with a reserve component, including active duty for training (ACDUTRA) from March 1964 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified before the undersigned at an October 2009 video hearing.  

In December 2010, the Board remanded the appeal for further development and adjudication.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for higher initial evaluations for postoperative laminectomy, lumbar spine L4 with degenerative disc disease and left lower extremity radiculopathy, his last applicable VA examination was in September 2014.  The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's last VA examination in September 2014.  Therefore, a new VA examination is warranted to obtain this needed medical evidence.  See 38 U.S.C.S. § 5103A(d) (West 2014).  When adjudicating this claim, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

Further, the Veteran submitted statements indicating that his condition has worsened since the last applicable VA examination in September 2014.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  Specifically, he reported in a June 2015 statement, "[n]ow I am waking up at night crying with my back hurting."  He also indicated that he has the same amount of back pain during the day.  He also stated, "I am having a lot of pain that is worse than it ever has been."  Further, he reported in a statement received in January 2016 that secondary to pain, his wife has to sometimes tie his shoes.  In addition, he requested to have a new VA examination.  Moreover, medical evidence received since the last VA examination suggests a possible worsening of his condition.  Specifically, a November 2015 VA treatment record shows that he reported his pain medication was not working.  He rated his pain at 8-9/10 for most days.  He also indicated pain with any movement or exertion.  The physician noted on examination pain with any movement of the low back, decreased sensation on the left leg, and tenderness to palpation over the lumbar spine at the lower vertebrae.  In January 2016, he was diagnosed with chronic back pain and failed back syndrome.  

Additionally, the Board finds that the claims for a TDIU is inextricably intertwined with the above rating claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.S. § 5103A.

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file any contemporaneous VA treatment records.

2.  After obtaining authorizations from the Veteran, associate with the claims file any contemporaneous private treatment records 

3.  After undertaking the above development to the extent possible, schedule the Veteran for orthopedic and neurological examinations to determine the nature and current level of severity of his service-connected postoperative laminectomy, lumbar spine L4 with degenerative disc disease and left lower extremity radiculopathy.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all low back and neurological pathology found to be present.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine; 

(ii) the examiner must also provide an opinion as to the range of motion throughout the appeal period (since May 2004) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing;

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine (i.e., the extent of the Veteran's pain-free motion);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v) further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present throughout the appeal period.  

(vi) the examiner should also state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

(vii) the examiner should also state whether the low back disability is productive of any bowel or bladder problems.

(viii) based on a review of the claims folder and the examinations of the Veteran, the examiner is also requested to address whether it is at least as likely as not that the Veteran's service-connected postoperative laminectomy, lumbar spine L4 with degenerative disc disease and/or left lower extremity radiculopathy precludes activity required to secure and follow a substantially gainful occupation such as lifting, sitting, driving, pushing, etc. . .

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, the AOJ should readjudicate the claims.  Such readjudication should be mindful of the Court's holdings in DeLuca, supra, and Mitchell, supra, regarding painful motion and take into account whether "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such readjudication should also take into account whether the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2016) have been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

